Citation Nr: 0025058	
Decision Date: 09/20/00    Archive Date: 09/27/00

DOCKET NO.  99-11 518	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include dysthymic disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Patricia A. Boston, Counsel



INTRODUCTION

The veteran served on active duty from August 1957 to August 
1960.

This matter came before the Board of Veterans' Appeals 
(hereinafter the Board) on appeal from a January 1999 rating 
decision of the RO that denied service connection for an 
acquired psychiatric disorder, to include dysthymic disorder.  
The veteran timely appealed this determination to the Board.


FINDING OF FACT

There is no competent medical evidence of a nexus between any 
currently diagnosed acquired psychiatric disorder, to include 
dysthymic disorder, and the veteran's active military 
service.


CONCLUSION OF LAW

The claim for service connection for an acquired psychiatric 
disorder, to include dysthymic disorder, is not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for disability resulting 
from an injury or a disease that was incurred in or 
aggravated by active service.  38 U.S.C.A. § 1131; 38 C.F.R. 
§ 3.303(a).  VA considers certain conditions, such as 
psychoses (to include dysthymic disorder) to be chronic per 
se, and such conditions will be presumed to have been 
incurred in service if manifested to a compensable degree 
within a specified period of time after service (one year for 
a psychosis).  The presumption is rebuttable by probative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 1991); 38 C.F.R.§§ 3.307, 3.309 (1999).  Service 
connection may not be granted for a personality disorder, 
which is not considered a "disability" for compensation 
purposes.  38 C.F.R. §§ 3.303(c), 4.9 (1999).  See Winn v. 
Brown, 8 Vet. App. 510, 516 (1999).

However, the preliminary determination that must be made in a 
case involving a claim for service connection is whether the 
claim is "well grounded." A claim is "well grounded" if it is 
"plausible, meritorious on its own or capable of 
substantiation."  38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 
1 Vet. App. 78, 81 (1990).  The initial burden of showing 
that the claim is well grounded resides with the veteran, and 
if it is determined that he has not satisfied his initial 
burden of submitting evidence sufficient to show that his 
claim is well grounded, then his appeal must be denied.  See 
Slater v. Brown, 9 Vet. App. 240, 243 (1996); Murphy, 1 Vet. 
App. at 81-82.

In order for a claim for service connection to be well-
grounded, there must be competent evidence (lay or medical, 
as appropriate) of: (1) a current disability; (2) an in- 
service injury or disease; and (3) a nexus between the 
current disability and the in-service injury or disease. Epps 
v. Gober, 126 F.3d 1464, 1468 (1997); see also Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995).  The nexus requirement 
may be satisfied by evidence that a chronic disease subject 
to presumptive service connection manifested itself to a 
compensable degree within the prescribed period. See Traut v. 
Brown, 6 Vet. App. 495, 497 (1994); Goodsell v. Brown, 5 Vet. 
App. 36, 43 (1993).

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where evidence, regardless of its date, shows that 
a veteran had a chronic condition in service, or within the 
presumptive period after service, and that he still has such 
condition. See also 38 C.F.R. § 3.303(d).  Such evidence, 
however, must be medical unless it relates to a condition as 
to which, under the case law of the United States Court of 
Veterans Appeals (Court), lay observation is competent.  If 
the chronicity provision is not applicable, a claim may still 
be well grounded on the basis of 38 C.F.R. § 3.303(b) if the 
condition is observed during service or during any applicable 
presumptive period after service, provided that continuity of 
symptomatology is demonstrated thereafter, and if competent 
evidence relates the present condition to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 498 
(1997).

The service medical records reveal that, at the time of 
examination for entrance into active service, in June 1957, 
the psychiatric evaluation was indicated to have been normal.  
At that time, the veteran reported that he had a prior 
history of mild depression, excessive worry, and nervous 
trouble.  In a service medical record dated in June 1958, the 
veteran reported complaints of insomnia and intense anxiety 
about past events.  He also reported that he was constantly 
depressed, unhappy and worried about things he used to do and 
what people used to do to him.  In July 1958, the veteran was 
seen for complaints of having trouble at home and that it was 
worrying him and he was unable to sleep at night.  The 
diagnosis was anxiety neurosis.  In a service medical record 
dated in August 1958, it was noted that the veteran was 
immature, withdrawn, and extremely dependent with some amount 
of socialization.  It was also noted that the veteran had a 
strong desire for achievement, but that he lacks insight as 
to how to go about it.  The examiner's diagnostic impression 
included immaturality.  In June 1959, the veteran was seen 
for complaints of becoming increasingly anxious, insecure, 
unable to sleep and slightly depressed, all of which were 
tied up with his inability to get along with certain members 
of his unit particularly the Non-Commissioned Officer's in 
authority.  The examiner's diagnostic impression was 
immaturality.  A service medical record dated in April 1960 
included a diagnosis of anxiety reaction.  The report of the 
veteran's separation medical examination conducted in July 
1960 reveals that the psychiatric evaluation was considered 
normal, although the veteran then reported that he had a 
prior history of mild depression, excessive worry, and 
nervous trouble.

The veteran's post-service medical records do not document 
complaints or findings referable to an acquired psychiatric 
disorder, to include dysthymic disorder, until 1995.  
Specifically, there is no treatment of any problems 
associated with an acquired psychiatric disorder, to include 
dysthymic disorder, which is documented between 1960 and 
1995.  A summary of private hospitalization dated in 
September 1995 included diagnoses of Axis I dysthymic 
disorder, rule out adjustment disorder with depressed mood, 
and Axis II rule out personality disorder with narcissistic 
features.

In a medical statement from R. Sandhu, M.D., dated in 
December 1998, the private physician concluded, inter alia, 
that the veteran suffers from severe depressive illness.  Dr. 
Sandhu noted that various stressors had exacerbated the 
veteran's symptoms over the last few years.

A statement from the veteran's wife received in May 1998 
noted her recollection that the veteran has suffered from 
depression since his separation from active service.

The Board has considered all the evidence cited above in 
light of the pertinent legal authority governing the 
veteran's claim.  Significantly, however, there is no 
competent evidence of a nexus between any acquired 
psychiatric disorder diagnosed post-service and the veteran's 
active military service.  The veteran has recently been 
diagnosed with dysthymic disorder; however, this condition 
was not shown in service, and there is no medical evidence 
that dysthymic disorder, a psychosis, was manifest to a 
compensable degree within the first post-service year.  
Although an acquired psychiatric disorder (anxiety neurosis) 
was shown in service, there is no current diagnosis of that 
condition.  Moreover, while an apparent personality disorder 
("immaturality") was shown in service, and personality 
disorder has been diagnosed post service, and noted above, 
service connection for such a condition is legally precluded.  
There also is no competent evidence to the effect that any 
acquired disorder diagnosed post-service constitutes 
disability resulting from in-service aggravation of the 
personality disorder by superimposed injury or disease.  See 
VAOPGCPREC 82-90, 55 Fed. Reg. 45,711 (1990); Carpenter v. 
Brown, 8 Vet. App. 240, 245 (1995); Monroe v. Brown, 4 Vet. 
App. 513, 514-15 (1993).  Under these circumstances, the 
Board must conclude that there is no medical evidence or 
opinion to otherwise establish a nexus between any currently 
diagnosed acquired psychiatric disorder, to include dysthymic 
disorder, and service.  In the absence of competent evidence 
of a nexus between a currently diagnosed acquired psychiatric 
disorder and service, the claim for service connection for an 
acquired psychiatric disorder is not plausible, and must be 
denied as such.  See Lathan v. Brown, 7 Vet.App. 359, 365 
(1995); Grottveit v. Brown, 5 Vet.App. 91, 93 (1993).

While the veteran and his wife may well believe that there is 
a relationship between the veteran's psychiatric disorder and 
his service in the military (based on a perceived worsening 
of his mental state during service), as laypersons, they do 
not have the appropriate medical training or expertise to 
render a competent opinion on a medical matter, such as the 
etiology of the veteran's current acquired psychiatric 
disability.  Consequently, their allegations on this 
determinative issue have no probative value.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  The Board 
emphasizes that a well-grounded claim, need not be 
conclusive, but must be supported by evidence, not merely 
allegations.  See Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992).

In the absence of evidence of a plausible claim, VA is under 
no duty to assist him in developing the facts pertinent to 
his claim.  See Epps, 126 F.3d at 1468.  Furthermore, the 
Board is aware of no circumstances in this matter that would 
put the VA on notice that any additional relevant evidence 
may exist that, if obtained, would well-ground the veteran's 
claim for service connection.  See McKnight v. Gober, 131 
F.3d 1483, 1485 (Fed. Cir. 1997).

The RO denied the veteran's claim on the same basis as the 
Board-on the premise that his claim is not well grounded-
and advised him of the legal requirement of submitting a 
well-grounded claim in the Statement of the Case (SOC) that 
he was issued in May 1999.  Therefore, he has not been 
prejudiced in this appeal.  Furthermore, the Board finds that 
the duty to inform him of the type of evidence that is 
necessary to make his claim well grounded and to warrant 
further consideration on the merits has been met.  See 
38 U.S.C.A. § 5103(a) (West 1991); Robinette v. Brown, 8 Vet. 
App. 69, 77-78 (1995).



ORDER

In the absence of evidence of a well-grounded claim, service 
connection for an acquired psychiatric disorder, to include 
dysthymic disorder is denied.



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals



 

